DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of preliminary amendment dated 07/08/2019 amending claims 1-13 and adding new claims 14-15.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
	Present application 16/476,431 filed 07/08/2019 is a national stage entry of PCT/JP2018/002414 with international filing date of 01/26/2018. 
Foreign Priority
	Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f). Copies of the certified copies of the priority documents (i.e., application number 2017/014508 filed in Japan on 01/30/2017) have been received as of 07/08/2019 in this National Stage application from the International Bureau (PCT Rule 17.2(a)).
Five Information Disclosure Statements
The five information disclosure statements submitted on 07/08/2019, 01/29/2020, 12/30/2020, 08/03/2021 and 10/15/2021 were filed before first Office action. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the five information disclosure statements have been considered. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
-- SOLDERING SYSTEM INCLUDING TEMPERATURE DISTRIBUTION MEASUREMENT, CONTROL DEVICE, CONTROL METHOD, AND PROGRAM--
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,775,776 to Rahn et al. (“Rahn”).
	Regarding independent claim 1, Rahn teaches a soldering system (Figure 1; column 4, lines 46-56) for jetting molten solder stored inside a solder bath (Figure 1; solder container; column 4, lines 46-56) to solder a solder workpiece (i.e., circuit board as per column 1, lines 9-10), the soldering system comprising:
a temperature measurer (Figure 1, column 5, lines 13-22: there is pyrometer 13-22) to measure a temperature distribution of a surface of the solder workpiece (i.e., circuit board) (see column 5, lines 13-22 and Figure 4, pyrometer 70 and column 6, lines 10-15); and

Regarding claim 2, Rahn teaches that the target temperature parameters are entered by an operator via the control console 42 (Figure 1, column 5, lines 26-35). Using the microprocessor, the measured temperature data of the circuit board surface is compared to the target temperature values via the pyrometer 28 (identifier) and it is determined whether the actual values differ from the target values. The appropriate control commands regarding the change to be made are then passed to the heating via the processor (i.e., learning unit and control) (column 5, lines 35-50 and column 7, lines 8-20).
Regarding independent claim 11, the microprocessor of Rahn has the task for the soldering system of comparing the surface temperature distribution of the circuit board measured by the pyrometer with the target values entered into the system for the corresponding  temperature distribution. From the possible deviation of the two values, the microprocessor determines a control parameter (increase of heating power) and then controls the corresponding heating units to pass on the corresponding parameters and put into effect (refer to claim 1 and 2 two rejections for citations and also column 2, lines 45-52; column 3, line 58- column 4, line 5). 

Regarding independent claims 12 and 13, of a control method and a control program, respectively: The control method and thus also the control program are 

Regarding independent claim 14, please refer to claim 1 rejection and claim 2 rejection for the purpose of compact prosecution the rejection will not be repeated herein. 
Regarding dependent claim 15, please refer to claim 1 rejection and claim 2 rejection for the purpose of compact prosecution the rejection will not be repeated herein. 

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS provided JP2006-140244 A with provided translation. 
Regarding independent claim 1, refer to Figure 1 and 7 along with paragraphs 0008-0010, 0012, 0013 and 0015. 
Regarding dependent claim 10, refer to paragraphs 0009 and 0013 for control parameters. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rahn in view of IDS provided JP H04-083152 A with provided translation.
	Rahn teaches of measuring temperature with a pyrometer but does not teach of using an infrared camera. 
	JP H04-083152 A teaches of an infrared camera as a temperature measurement device. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that an infrared camera may be substituted for a pyrometer for temperature measurements for another way of measure temperature. This appears to be a simple substitution. 
Allowable Subject Matter
Claims 3-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 contains allowable subject matter, because the prior art of record, singularly or in combination fails to disclose or suggest, in combination with the other claimed elements in claim 3, a difference calculator to calculate the measured temperature distribution against a target temperature distribution, and obtain a difference between the measured temperature distribution and the target temperature distribution, wherein the identifier identifies, through machine learning based on the difference, whether or not the temperature distribution of the surface of the solder workpiece is a temperature distribution that is within the allowable range.
	Dependent claim 5 contains allowable subject matter, because it depends on the allowable subject matter of claim 3. 

Claim 4 contains allowable subject matter, because the prior art of record, singularly or in combination fails to disclose or suggest, in combination with the other claimed elements in claim 4, a feature amount extractor to extract a feature amount of the measured temperature distribution, wherein the identifier identifies whether or not the temperature distribution of the surface of the solder workpiece is a temperature distribution that is within the allowable range through machine learning based on (i) teacher data in which a feature amount of a temperature distribution of the surface of the solder workpiece that became soldering defective is assigned a label of defective and a feature amount of a temperature distribution of the surface of the solder workpiece that did not become soldering defective is assigned a label of normal and (ii) the feature amount of the measured temperature distribution.

Claim 6 contains allowable subject matter, because the prior art of record, singularly or in combination fails to disclose or suggest, in combination with the other claimed elements in claim 6, wherein the learning unit uses a neural network to obtain the control parameter that makes the temperature distribution of the surface of the solder workpiece a temperature distribution that is within the allowable range.

Claim 7 contains allowable subject matter, because the prior art of record, singularly or in combination fails to disclose or suggest, in combination with the other claimed elements in claim 7, a learning data creator to create learning data in which a temperature distribution of the surface of the solder workpiece prior to a modifying of the control parameter, a modification amount of the control parameter, and a temperature distribution of the surface of the solder workpiece after the modifying of the control parameter are in association with one another, wherein the learning unit obtains, based on the learning data, the control parameter that makes the temperature distribution of the surface of the solder workpiece a temperature distribution that is within the allowable range.

Claim 9 contains allowable subject matter, because the prior art of record, singularly or in combination fails to disclose or suggest, in combination with the other claimed elements in claim 9, wherein the infrared camera captures an image of the surface of the solder workpiece via an aluminum vapor deposited infrared reflective mirror.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
26 February 2022
/John P. Dulka/Primary Examiner, Art Unit 2895